Citation Nr: 1446545	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-13 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability of migraine headaches.  

2.  Entitlement to an evaluation in excess of 30 percent for persistent depressive disorder prior to March 26, 2014, and an evaluation in excess of 50 percent as of March 26, 2014.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been prepared and associated with the evidence of record.  

The issues of entitlement to service connection for sleep apnea and entitlement to TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).








	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  Prior to March 26, 2014, the Veteran's persistent depressive disorder was manifested by depression, mood swings, irritability, anxiety and obsessive behavior, resulting in occupational and social impairment due to reduced reliability; it was not manifested by symptomatology of such severity as to result in deficiencies in most areas of life.  

2.  As of March 26, 2014, the Veteran's persistent depressive disorder has been manifested by depression, anxiety, chronic sleep impairment and mild memory loss; it has not been manifested by symptomatology of such severity as to result in deficiencies in most areas of life.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a 50 percent disability evaluation for a persistent depressive disorder, prior to March 26, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2013).

2.  The criteria for establishing entitlement to a disability evaluation in excess of 50 percent for a persistent depressive disorder, as of March 26, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Such notice was provided to the Veteran in September 2010.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in December 2010 and March 2014, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

As already noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available and relevant to this claim that had not been submitted or obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Facts and Analysis

For historical purposes, the Veteran was granted service connection for a mood disorder in a November 2008 rating decision.  A 30 percent disability evaluation was assigned under Diagnostic Code 9435, effective as of July 11, 2008.  A claim for a higher evaluation due to unemployability was received from the Veteran in August 2010.  In a May 2014 rating decision, the Veteran's disability was noted to now be categorized as a persistent depressive disorder and the disability evaluation was increased to 50 percent, effective as of March 26, 2014.  

The Veteran underwent a VA psychiatric examination in December 2010.  The Veteran reported daily depression with crying spells every other day.  He also endorsed mood swings and irritability, anxiety due to finances and his health, and panic attacks of moderate severity.  It was noted that he was presently in a relationship that had persisted for 12 years and he was happy with this arrangement.  He also had one or two friends that he talked with occasionally.  Examination revealed a depressed blunted affect.  His mood was anxious and dysphoric.  He was oriented in all spheres and he had paranoid ideation.  There were no delusions or hallucinations.  Judgment and insight were intact and he exhibited no inappropriate behavior.  He did exhibit obsessive behavior due to an obsession with keeping things in order.  There were no suicidal or homicidal thoughts and the Veteran's impulse control was good.  He was able to maintain minimal personal hygiene and his remote and immediate memory were normal.  His recent memory was mildly impaired.  The Veteran was noted to be currently employed on a part-time basis.  The examiner concluded that this condition resulted in reduced reliability and productivity.  The Veteran reported panic attacks and crying spells on his job and that he had been terminated from 1 job in the past due to this.  A GAF score of 60 was assigned at this time.  The examiner concluded that the Veteran was currently gainfully employed.  Despite his symptoms, they did not appear to preclude him from substantial and gainful employment.  

The Veteran was afforded an additional VA examination in March 2014.  It was noted that the Veteran now suffered from a persistent depressive disorder rather than his previously diagnosed mood disorder.  The persistent depressive disorder was deemed to be a progression of his prior mood disorder rather than a separate diagnosis.  The Veteran exhibited a depressed mood, anxiety, chronic sleep impairment and mild memory loss.  He also had a flattened affect, disturbances of motivation and mood and difficulty in adapting to stressful circumstances.  His grooming and hygiene were good.  His mood was described as dysthymic and his affect as congruent.  Thought processes were grossly intact.  He had significant social withdrawal, but his insight was fair and his judgment was adequate.  The Veteran denied suicidal or homicidal ideations.  The examiner concluded that these symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran was presently employed as a teaching assistant.  

The above evidence demonstrates that the Veteran is entitled to an evaluation of 50 percent prior to March 26, 2014.  Under the General Rating Formula for Mental Disorders, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

According to the December 2010 VA examiner, the Veteran's symptoms were of such severity as to result in occupational and social impairment with reduced reliability and productivity.  Under 38 C.F.R. § 4.130, this degree of impairment warrants a 50 percent evaluation.  A 50 percent evaluation is warranted if a psychiatric disorder is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

However, the preponderance of the evidence of record demonstrates that a higher evaluation of 70 percent is not warranted at any time during the pendency of this claim.  A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

At no time during the pendency of this claim has the Veteran exhibited symptomatology as severe as suicidal ideation, impaired judgment, disorientation or an inability to maintain effective relationships resulting in deficiencies in most areas such as work, family or judgment.  In fact, the March 2014 VA examiner concluded that the Veteran's symptomatology only resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  This degree of impairment only warrants a 30 percent evaluation.  See id.  As such, the preponderance of the evidence of record demonstrates that a 70 percent evaluation is not warranted at any time during the pendency of this claim.  

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 50 percent for his service-connected depressive disorder.  However, the Veteran has not provided any medical or lay evidence suggesting that he meets the criteria for a higher schedular evaluation.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that a 50 percent evaluation is warranted prior to March 26, 2014.  However, the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 50 percent as of March 26, 2014.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable and this aspect of the Veteran's claim must be denied.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected depressive disorder on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of depression and feelings of worthlessness.  His 50 percent rating contemplates this degree of impairment.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).




ORDER

The claim of entitlement to a 50 percent evaluation for a persistent depressive disorder, prior to March 26, 2014, is granted.  

The claim of entitlement to an evaluation in excess of 50 percent for a persistent depressive disorder is denied.  


REMAND

Sleep Apnea

The Veteran also contends that he is entitled to service connection for sleep apnea.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was afforded a VA examination regarding his sleep apnea in December 2010.  According to the examiner, the Veteran's sleep apnea was not caused by his service-connected migraine headaches.  However, no opinion was offered as to whether it was at least as likely as not that the Veteran's headaches manifested during, or as a result of, active military service.  During his August 2014 hearing, the Veteran testified that he experienced sleeping problems during his military service.  As such, the Veteran should be scheduled for a VA examination so that an opinion can be offered as to whether it is at least as likely as not that the Veteran's sleep apnea manifested during, or as a result of, active military service.  

In addition, while there are VA treatment records from as recently as February 2014 associated with Virtual VA, records prepared since this time should be associated with the claims file.  

TDIU

According to the Veteran, he is currently working in a part-time job.  Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In the present case, it is unclear as to whether or not the Veteran's job is "substantially gainful."  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

The Veteran's March 2014 VA examination report reflects that he was working as a teaching assistant since 1999.  The Veteran has indicated that this work was on a part-time basis.  However, according to a December 2010 VA Form 21-4192, the Veteran was employed as a night attendant.  He reported that he was terminated from this position in May 2010.  VA should obtain a more recent VA Form 21-4192 from the Veteran to determine the income and status of his current position as a teaching assistant.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records prepared since February 2014.  All records obtained should be associated with the claims file.  

2.  The Veteran should be scheduled for a VA examination regarding the etiology of his sleep apnea.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination.  The examiner is asked to perform all indicated tests and studies and opine as to whether it is at least as likely as not that the Veteran's sleep apnea manifested during, or as a result of, active military service.  

A complete rationale must be provided for all opinions offered and the examiner must consider and discuss the Veteran's lay assertions of sleep problems during service. 

3.  The Veteran should be requested to submit a completed VA Form 21-4192, as it is presently unclear as to whether his part-time job as a teaching assistant qualifies as "substantially gainful" employment. 

4.  The RO/AMC should then carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

5.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If the claim remains denied, the RO/AMC should provide the appellant a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


